Citation Nr: 1021702	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected plantar fasciitis.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

Additional pertinent evidence was received in September 2009 
and October 2009.  The Veteran waived his right to have such 
evidence considered in the first instance by the RO.  See 38 
C.F.R. § 20.1304(c).

The Board notes that claims based upon distinctly diagnosed 
diseases or injuries must be considered separate claims.  
Boggs v. Peake, 520 F.3d 1330 (2008).  Here, the Veteran 
filed a claim of entitlement to service connection for a left 
knee condition and a claim of entitlement to service 
connection for a right knee condition.  These claims were 
combined by the RO into a single claim of entitlement to 
service connection for a bilateral knee condition.  However, 
as the Veteran's knees have distinct medical histories, the 
issue on appeal has been recharacterized as indicated above 
to provide for consideration of each knee as a separate 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claims of entitlement to an initial evaluation 
in excess of 10 percent disabling for service-connected 
plantar fasciitis, entitlement to service connection for pes 
planus, entitlement to service connection for a left shoulder 
disability, and entitlement to service connection for a left 
knee disability must be remanded for the reasons set forth 
below.

At the outset, the Board notes that VA's duty to assist the 
Veteran in the development of his claims includes making 
reasonable efforts to help the Veteran procure pertinent 
records, whether or not they are in Federal custody.  See 
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  Here, the claims file reveals that there 
may be relevant treatment records regarding the Veteran's 
claims which have not been obtained.

Treatment records from VA facilities in and around Detroit, 
Michigan, dated from August 2007 to December 2008 have been 
associated with the claims file.  These records reflect that 
the Veteran has received ongoing treatment for a variety of 
health issues, including left knee problems, feet problems, 
and left shoulder problems, from VA.  However, no VA 
treatment records dated after December 2008 are currently 
before the Board.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  A remand thus is necessary so that the 
Veteran's treatment records from VA facilities in and around 
Detroit, Michigan, dated after December 2008 may be requested 
and obtained.

Left and Right Knees

VA's duty to assist the Veteran in the development of his 
claim also includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
As noted above, a medical examination and/or medical opinion 
is necessary when there is:  (1) competent evidence that the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that he 
suffered an event, injury or disease in service or manifested 
certain diseases during an applicable presumption period; (3) 
an indication that the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 
Vet. App. 79; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

An April 1988 service treatment record reveals that the 
Veteran complained of left knee pain.  Physical examination 
revealed no abnormalities.  As such, no diagnosis was 
provided.  Service treatment records do not reflect that the 
Veteran complained of, sought treatment for, or was diagnosed 
with any right knee disability.

A history of trick or locked knee was reported by the Veteran 
at his separation examination in September 1995.  His lower 
extremities were given a normal clinical evaluation at this 
examination, although patellofemoral syndrome (PFS) was noted 
by the examiner.

Subsequent to service, the Veteran obtained health care 
treatment from VA and private providers.  He complained of 
left knee pain in February 2004.  Magnetic resonance imaging 
at William Beaumont Hospital revealed a complex tear of the 
posterior horn of the medial meniscus, extending to the 
inferior surface.  Arthroscopy with partial medial 
meniscectomy was performed at this facility in April 2004.

The Veteran submitted two statements in support of his claim 
in February 2007.  In these statements, he indicated that his 
knees started "acting up" in service as a result of running 
and playing football.

X-rays of the Veteran's knees were taken at the Detroit, 
Michigan, VA Medical Center (VAMC) in October 2007 after he 
complained of bilateral knee pain.  With respect to the left 
knee, they showed a "sclerotic density in the proximal tibia 
which may be related to periosteal reaction from chronic 
venous stasis, prior trauma or hyperemic state."  With 
respect to the right knee, they showed a "periosteal 
reaction at proximal tibia which may be related to prior 
trauma or chronic stress" as well as a "slight prominence 
of suprapatellar fat" suggestive of joint effusion.

Treatment records from the VAMC in Detroit, Michigan, dated 
in June 2008 document the Veteran's continued complaint of 
bilateral knee pain.

October 2008 and April 2009 treatment records from Exclusive 
Internal Medicine and Pediatrics, PC reveal a working 
diagnosis of a tear of the medial cartilage or meniscus of 
the knee, current, in stable condition.

At his September 2009 Travel Board hearing, the Veteran 
testified that he injured his knees while playing football 
during service in 1993 or 1994.  He stated that his knees 
have been continuously and increasingly bothersome since this 
time.  He also stated that he had surgery only on his left 
knee, but had outpatient physical therapy for his right knee 
at "Beaumont Hospital."

Treatment records from Exclusive Internal Medicine and 
Pediatrics, PC dated in September 2009 indicate that the 
Veteran has a history of knee pain with multiple 
arthroscopies as well as current pain in his knees.

VA received a letter from Dr. Z.H. in September 2009.  Dr. 
Z.H. detailed the Veteran's foot problems, as discussed 
below.  He then stated that these feet problems are 
"indirectly affecting the knee by causing excessive wear and 
tear along the lateral aspect of the knee and putting 
additional strain along the medial collateral ligaments."

VA also received a letter from Dr. H.P. dated in September 
2009.  Dr. H.P. noted that the Veteran has arthritis status 
port arthroscopic surgery on the left knee as well as chronic 
bilateral knee pain.

A review of the claims file reveals that to date, VA has 
neither afforded the Veteran a medical examination nor 
obtained a medical opinion regarding his claims of 
entitlement to service connection for a left knee disability 
and for a right knee disability.  In light of the above 
evidence, the Board finds that VA's duty to assist requires 
the provision of such a medical examination and opinion.

The Veteran currently has a diagnosis of arthritis status 
port arthroscopic surgery with respect to his left knee.  The 
Board infers from this diagnosis that the diagnosis of a tear 
of the medial cartilage or meniscus of the knee, current, 
refers to his left knee.  With respect to the right knee, the 
Veteran's October 2007 VA X-rays revealed a "periosteal 
reaction at proximal tibia which may be related to prior 
trauma or chronic stress" as well as a "slight prominence 
of suprapatellar fat" suggestive of joint effusion.  
Bilateral knee pain, to include right knee pain, also was 
noted several times among his treatment records.  Service 
treatment records document his complaints of left knee 
problems.  These records also note PFS.  This syndrome 
impliedly affected both knees, as neither the left knee nor 
the right knee was specifically identified.  The Veteran, 
through statements and testimony at his Travel Board hearing, 
indicated that his knee problems have been continual since 
running and a football injury during service.  The Board 
notes that he is competent to describe in-service events as 
well as his symptomatology.  See Jandreau v. Nicholson, 492 
F.3d at 1372.  Recent VA and private treatment records lend 
some support to the credibility of his contention regarding 
the continuity of this symptomatology.  Further, Dr. Z.H.'s 
letter notes an indirect affect on the Veteran's knees 
attributable to his feet problems.

The Board therefore has evidence of a left knee disability, 
evidence of persistent, recurrent symptoms suggestive of a 
right knee disability, evidence of left and right knee 
problems in service, and indications that there may be a 
nexus (i) between the Veteran's current left knee disability 
and possible right knee disability and his service, and (ii) 
between each such disability and his service-connected 
plantar fasciitis.  However, this evidence is not sufficient 
to render decisions on the Veteran's claims.  A remand thus 
is necessary to arrange for the Veteran to undergo a medical 
examination and for a nexus opinion to be rendered regarding 
any left or right knee disability found to be present.

Attempts to obtain additional treatment records regarding the 
Veteran from William Beaumont Hospital also shall be made on 
remand.  Treatment records from this facility dated from 
February to April 2004 have been associated with the claims 
file.  These records include results of MRI on the Veteran's 
left knee and notes from a follow up visit subsequent to left 
knee arthroscopy.  However, the Veteran indicated during his 
September 2009 Travel Board hearing that he received 
outpatient physical therapy for his right knee at "Beaumont 
Hospital."  A review of the claims folder does not reveal 
that efforts have been undertaken to obtain such records.  
Fulfillment of VA's duty to assist requires that the RO 
endeavor to procure these records because they are 
potentially relevant to the Veteran's claim.

Pes Planus

Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, 
whether or not statutorily obligated to do so, the duty to 
assist requires that it be an adequate one or, at a minimum, 
that the claimant be notified of why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Where a medical examination does not contain 
sufficient detail to decide a claim on appeal, the Board thus 
must return it as inadequate.  Hayes v. Brown, 9 Vet. App. 
67, 73 (1996); 38 C.F.R. § 4.2 (2009).  An examination is 
adequate when it contains clear conclusions with supporting 
data and a reasoned medical explanation or analysis.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, an 
examination is inadequate and must be returned when it does 
not contain sufficient detail to decide a claim on appeal.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 
(2009).

The Veteran was afforded a VA medical examination with 
respect to his feet in August 2007.  Two reports document 
this examination.  Although somewhat different, both reports 
reflect that the examiner reviewed the Veteran's claims file, 
received the Veteran's report of his symptomatology during 
and subsequent to service, conducted a physical examination 
of his feet, and took X-rays of them.  Based upon this 
information, the first report contains a diagnosis of mild 
flat foot condition with chronic plantar fasciitis 
bilaterally.  The second report contains a diagnosis of mild 
flat feet on both sides.  No opinion as to whether pes planus 
is related to the Veteran's service was rendered in either 
report.

Numerous VA and private treatment records dated after this VA 
examination address the Veteran's foot problems, including 
pes planus, and limitations resulting therefrom.  However, 
none mention whether a nexus exists between these foot 
problems and the Veteran's service.

The Board cannot adequately adjudicate the Veteran's claim 
without a nexus opinion.  Because the defect in failing to 
render such an opinion as part of the August 2007 VA 
examination was not cured by later treatment records, a 
remand is necessary.  The Veteran shall be afforded another 
medical examination for his feet, after which a nexus opinion 
supported by a reasoned rationale shall be rendered.  Such an 
opinion shall include determinations on whether any diagnosed 
foot disability, including pes planus but excluding plantar 
fasciitis for which the Veteran already is service-connected:  
(i) was incurred during service, (ii) was permanently 
aggravated during service although not incurred in service, 
(iii) was proximately caused by or permanently aggravated by 
a service-connected disability, and (iv) is related to 
service otherwise.  In making these determinations, the 
examiner shall review and consider the Veteran's entire 
claims file.

Plantar Fasciitis

Adjudication of the Veteran's claim of entitlement to an 
evaluation in excess of 10 percent disabling for plantar 
fasciitis requires consideration of whether numerous 
diagnostic codes setting forth rating criteria for foot 
disabilities are applicable to the Veteran's plantar 
fasciitis disability.  The Board notes that the Veteran may 
be granted service connection for pes planus and awarded a 
disability rating pursuant to one of these same diagnostic 
codes.  Because pyramiding, the evaluation of the same 
disability or the same manifestation under different 
diagnoses, is to be avoided pursuant to 38 C.F.R. § 4.14, the 
Board finds the issue of entitlement an evaluation in excess 
of 10 percent disabling for service-connected plantar 
fasciitis inextricably intertwined with the issue of 
entitlement to service connection for pes planus.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Resolution of the 
Veteran's claim of entitlement to service connection for pes 
planus, to include the assignment of a disability rating 
based on the rating criteria of a particular diagnostic code 
if service connection is granted, therefore is necessary 
before the Veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent disabling for service-
connected plantar fasciitis is adjudicated.  Id.

Left Shoulder

A service treatment record dated in June 1989 indicates that 
the Veteran complained of and sought treatment for a shoulder 
dislocation.  Follow up records dated the same month indicate 
that this dislocation was to the Veteran's right shoulder.  
However, the Veteran reported a history of bilateral shoulder 
dislocations at this time.  Service treatment records dated 
in September 1989 and November 1989 also document that the 
Veteran received treatment bilateral shoulder dislocations.

The Veteran was afforded a VA medical examination with 
respect to his claim of entitlement to service connection for 
a left shoulder disability in August 2007.  Two reports 
document this examination, as with pes planus.  Each reflects 
somewhat differently that the examiner reviewed the Veteran's 
claims file, received the Veteran's report of his 
symptomatology during and subsequent to service, conducted a 
physical examination of his left shoulder, and took X-rays of 
it.  Based upon this information, the first report contains a 
diagnosis of recurrent subluxation of the left shoulder 
currently without evidence of subluxation and/or 
posttraumatic arthritis.  The second report contains a 
diagnosis of normal left shoulder, with history of previous 
dislocation.  No nexus opinion was rendered in either report.

VA treatment records dated in October 2007 reflect that the 
Veteran complained of left shoulder pain.  In November 2007, 
he was afforded an orthopedics consult.  X-rays taken at this 
time revealed a "deformity at the inferior glenoid margin 
which may be related to Hill-Sachs fracture or dislocation in 
the past" and a "slight tilt of the scapula in external 
rotation."  The Veteran was diagnosed with left shoulder 
osteoarthritis and pain.

In July 2008, the Veteran was afforded another orthopedics 
consult regarding his left shoulder.  X-rays again were 
taken.  They showed, and the Veteran was diagnosed with, mild 
degenerative osteoarthritis at the glenohumeral joint.

MRI was conducted by VA in August 2008.  Minimal focal 
increased signal intensity was noted in the rotator cuff 
tendon.  Slightly increased signal in the posterior labrum 
and small fluid collection in the sub acromial region also 
were noted.  The Veteran was diagnosed with a "partial tear 
versus tendinosis of the rotator of cuff tendon" and a 
"questionable posterior labral tear."

After the Veteran complained of moderate left shoulder pain, 
X-rays were taken in November 2008 at the request of the 
Veteran's private physician at Exclusive Internal Medicine 
and Pediatrics, PC.  These X-rays reflected minimal 
degenerative osteoarthritis changes of the left shoulder.  
The Veteran was diagnosed with "pain in joint involving 
shoulder region."

Tender, crepitus, and abnormal mobility was noted with 
respect to the Veteran's left shoulder in an Exclusive 
Internal Medicine and Pediatrics, PC treatment record dated 
in September 2009.  He again was diagnosed with "pain in 
joint involving shoulder region."

VA received a letter from Dr. H.P. in September 2009.  Dr. 
H.P. noted that the Veteran has chronic left shoulder pain.  
Dr. H.P. then noted that he had reviewed service treatment 
records brought by the Veteran concerning his shoulders.  He 
related the Veteran's assertion that the military doctor 
incorrectly documented these records as concerning the 
Veteran's right shoulder when in fact they concerned his left 
shoulder.  Based on these service treatment records and the 
Veteran's account of events, Dr. H.P. then opined that the 
Veteran "did have shoulder problems dating back to his 
military career."

The Board finds that VA's duty to assist requires the 
provision of another medical examination, to include a nexus 
opinion.  Two reasons compel this finding.  First, the 
Veteran was not diagnosed with a current left shoulder 
disability at his VA examination in August 2007. Later during 
the pendency of his claim, however, he was diagnosed with 
left shoulder osteoarthritis, mild degenerative 
osteoarthritis at the glenohumeral joint, a "partial tear 
versus tendinosis of the rotator of cuff tendon," and 
"questionable posterior labral tear," as well as pain.  
This new evidence must be accounted for on remand in another 
medical examination.  Second, no nexus opinion was rendered 
as part of the August 2007 VA examination.  No adequate nexus 
opinion was rendered thereafter.  While Dr. H.P. opined in 
September 2009 that the Veteran has had shoulder problems 
since service, he did not go so far as to opine that the 
Veteran's current left shoulder problems are the same as 
those he experienced in service and thereafter or are related 
otherwise to service.  Dr. H.P.'s opinion therefore does not 
fully cure the defect in failing to render an adequate nexus 
opinion as part of the August 2007 VA examination.  As the 
Board cannot adjudicate the Veteran's claim without such an 
opinion, a remand to obtain one is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file the Veteran's 
treatment records from VA facilities in 
and around Detroit, Michigan, dated 
after December 2008.  All attempts to 
obtain these records must be documented 
in the claims file.  If no such records 
exist, the claims file shall be 
documented accordingly.

2.  After securing proper 
authorization, attempt to obtain and 
associate with the claims file 
additional treatment records pertaining 
to the Veteran from William Beaumont 
Hospital, to include outpatient 
physical therapy records.  All attempts 
to obtain the records must be 
documented in the claims file.  If no 
such records exist, the claims file 
shall be documented accordingly.

3.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file, after securing any 
necessary proper authorization, 
additional pertinent records identified 
by the Veteran during the course of 
this remand.

4.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
(or examinations) to determine the 
nature, extent, onset, and etiology of 
the following claimed disabilities:  i) 
any foot disability, i.e., pes planus 
(with the exception of plantar 
fasciitis, for which the Veteran 
already is service-connected) found to 
be present; ii)left knee disability; 
iii) right knee disability; and iv) 
left shoulder disability.  The claims 
file shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, and identify 
important information gleaned 
therefrom, in an examination report.  
All indicated studies deemed necessary 
shall be performed, and all findings 
shall be reported in detail.  The 
rationale for all opinions expressed 
shall be provided in a legible report.

A) In regard to the pes planus claim, 
the examiner shall comment on any lay 
evidence, including that which may have 
been submitted by the Veteran, 
regarding the onset and continuity of 
his foot symptoms, if any (other than 
those attributable to plantar 
fasciitis) and describe the evidence of 
all such symptomatology.  If a foot 
disability separate and distinct from 
plantar fasciitis is diagnosed, the 
examiner shall opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
the disability had its onset during 
service, was permanently aggravated by 
service, was proximately caused by or 
permanently aggravated by a service-
connected disability, or otherwise is 
related to service.  

B) In regard to the left knee and right 
knee disabilities, whether a current 
disability is found to be present.  If 
so, the examiner shall comment on any 
lay evidence, including that which may 
have been submitted by the Veteran, 
regarding the onset and continuity of 
his left and right knee symptoms and 
describe the evidence of all such 
symptomatology.  If a left knee 
disability or right knee disability is 
diagnosed, the examiner shall opine as 
to whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the disability had 
its onset during service, was 
permanently aggravated by service, was 
proximately caused by or permanently 
aggravated by a service-connected 
disability, or is related to service 
otherwise.  In reaching this 
determination, specific comment must be 
made on the September 2009 letter from 
Dr. Z.H.  

C)  In regard to the claimed  left 
shoulder disability, whether a current 
disability is found to be present.  If 
so, the examiner shall comment on any 
lay evidence, including that which may 
have been submitted by the Veteran, 
regarding the onset and continuity of 
his claimed left shoulder symptoms and 
describe the evidence of all such 
symptomatology.  If a left shoulder 
disability is diagnosed, the examiner 
shall opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the 
disability had its onset during 
service, was permanently aggravated by 
service, was proximately caused by or 
permanently aggravated by a service-
connected disability, or otherwise is 
related to service.  

7.  Then, readjudicate the Veteran's 
claims of entitlement to service 
connection for pes planus, a left knee 
disability, and a left shoulder 
disability.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative shall be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

8.  Also readjudicate the Veteran's 
claims of entitlement to an initial 
evaluation in excess of 10 percent 
disabling for service-connected 
plantar-fasciitis.  An examination to 
assess the severity of the Veteran's 
service-connected foot disability may 
be obtained if deemed necessary.  If 
the benefits sought on appeal are not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


